UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Global Sector Fund The fund's portfolios 1/31/13 (Unaudited) Shares	Value Global Sector Funds 99.6%* Putnam Global Consumer Fund Class Y 40,672 $648,310 Putnam Global Financials Fund Class Y 46,103 604,868 Putnam Global Health Care Fund Class Y 6,450 319,972 Putnam Global Industrials Fund Class Y 20,360 317,616 Putnam Global Natural Resources Fund Class Y 24,298 503,450 Putnam Global Technology Fund Class Y 21,107 338,341 Putnam Global Telecommunications Fund Class Y 7,441 110,865 Putnam Global Utilities Fund Class Y 9,698 103,670 Total Global Sector Funds (cost $2,727,940) Fixed Income Funds 0.4%* Putnam Money Market Fund Class A 13,318 $13,318 Total Fixed Income Funds (cost $13,318) Total Investments (cost $2,741,258) (b) *Percentages indicated are based on net assets of $2,959,976 Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent “Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ”. (b) The aggregate identified cost on a tax basis is $2,808,906, resulting in gross unrealized appreciation and depreciation of $171,528 and $20,024, respectively, or net unrealized appreciation of $151,504. Security valuation: The price of the fund’s shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund's financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. The accompanying notes are an integral part of these financial statements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $2,947,092 $— $— Fixed income funds 13,318 — — Totals by level $— $— Transactions with affiliated issuers Putnam Global Sector Fund Affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Global Consumer Fund Class Y $568,861 $156,918 $109,829 $9,278 $5,828 $648,310 Putnam Global Financials Fund Class Y 527,939 115,643 108,568 4,497 — 604,868 Putnam Global Health Care Fund Class Y 281,784 83,456 54,372 — 17,452 319,972 Putnam Global Industrials Fund Class Y 291,487 62,955 68,201 2,124 — 317,616 Putnam Global Natural Resources Fund Class Y 474,685 101,865 95,663 5,128 — 503,450 Putnam Global Technology Fund Class Y 322,466 71,776 62,600 — — 338,341 Putnam Global Telecommunications Fund Class Y 109,103 24,673 23,029 2,091 690 110,865 Putnam Global Utilities Fund Class Y 94,851 25,123 17,669 679 — 103,670 Putnam Money Market Fund Class A 12,130 5,479 4,291 — — 13,318 Totals $2,683,306 $647,888 $544,222 $23,797 $23,970 $2,960,410 Market values are shown for those securities affiliated at period end. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
